UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6620



VICTOR CALDERON,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER FOSTER; UNITED STATES OF
AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cv-00696)


Submitted:   February 6, 2008          Decided:     February 15, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Calderon, Appellant Pro Se. Stephen Michael Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Victor   Calderon   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and granting

Defendants’ motion for summary judgment on Calderon’s complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act,

28 U.S.C.A. §§ 1346, 2671-2680 (West 2006 & Supp. 2007).        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Calderon

v. Foster, No. 5:05-cv-00696 (S.D. W. Va. Mar. 30, 2007).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -